Crosby, J. (dissenting).
I concur in the view expressed in the dissenting opinion of Mr. Justice Edgcomb. The doctrine of estoppel is invoked to prevent a person from reaping an unfair *573advantage gained by another person’s rebanee upon what he has said or done. The unfair advantage, to prevent which estoppel should be here invoked, is a defensive advantage, which is as real and substantial as any. Plaintiff’s rebanee upon defendant’s false statement, made in applying for a license, is also entirely obvious. In issuing a license the hcensing authority is not acting for itself alone, but in behalf of the general pubbe, by which is meant, all those who may come into contact with the bcensed car. This pubbe includes people of New York as web as residents of Connecticut. It is too narrow a view to say that defendant’s fraud is a matter of concern only to the State of Connecticut. Defendant, by his false statement, induced the pubbe, represented by the hcensing agency of the State of Connecticut, to issue a bcense which, through defendant’s fraud, had the effect of placing into the hands of a minor son an instrument inherently dangerous in its character, to be driven not only in the State of Connecticut, but in every State. It is easily conceivable that the authorities might not have been induced to issue a bcense to defendant’s minor son—1 he may very well have been found an unfit person to drive a car. Defendant, by his fraud, induced the pubbe, represented by its agents and officers, to issue a bcense to defendant in rebanee on the bebef that the son would not drive it. Defendant by bis fraud has caused the pubbe to accept a risk it never intended to accept, the risk involved in the son’s driving a car. It seems to me a case could scarcely be imagined where the doctrine of estoppel could be invoked with greater justice or better results than here.
On each appeal: Judgment affirmed, with costs.